SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Expansion of the work of the independent law firms into the Petrobras Social Security Foundation - PETROS Rio de Janeiro, December 29, 2014 – Petróleo Brasileiro S.A. – Petrobras hereby updates the market regarding the independent internal investigations into “ Lava Jato Operation ”. Petrobras hired independent law firms Trench, Rossi e Watanabe Advogados and Gibson, Dunn & Crutcher LLP to assess the nature, extent and impact of the actions that may have been committed within the context of the claims made by former Director Paulo Roberto Costa, as well as facts and correlated circumstances that have a relevant impact on the company’s business. On 12/19/2014, the investigations under way at Petrobras, conducted by the referred to firms, were expanded to include the Petrobras Social Security Foundation – PETROS, as approved by the Foundation’s Advisory Committee. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 30, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
